Citation Nr: 0729187	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  98-16 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for burn scars of the 
back. 

2.  Entitlement to a compensable disability rating for 
residuals of a left ankle sprain prior to June 28, 1999.  

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left ankle sprain since June 28, 
1999.  

4.  Entitlement to a disability rating in excess of 10 
percent for a lumbosacral strain prior to September 26, 2003. 

5.  Entitlement to a disability rating in excess of 20 
percent for a lumbosacral strain since September 26, 2003. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which adjudicated the issues on appeal.  

The veteran testified at a hearing held before the 
undersigned Acting Veterans Law Judge in May 2007.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran does not have a burn scar on her back as a 
result of service. 

2.  Prior to June 28, 1999, the veteran's left ankle 
demonstrated dorsiflexion of 20 degrees and plantar flexion 
of 45 degrees.   

3.  A VA examination performed on June 28, 1999, showed that 
her left ankle demonstrated dorsiflexion of 10 degrees and 
plantar flexion of 45 degrees.


4.  Prior to September 26, 2003, the veteran's lumbar strain 
was manifested by moderate limitation of motion, no 
neurological findings, and no X-ray evidence of arthritis or 
disc disease. 

5.  Since September 26, 2003, the veteran's lumbar strain has 
been manifested by flexion limited to 55 degrees, motion in 
every direction, no neurological findings, and no X-ray 
evidence of arthritis or disc disease. 


CONCLUSIONS OF LAW

1.  Burn scars of the back were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. 
§ 3.303, (2006).

2.  The criteria for a compensable disability rating for 
residuals of a left ankle sprain prior to June 28, 1999, have 
not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2006).

3.  The criteria for a disability rating in excess of 10 
percent for residuals of a left ankle sprain since June 28, 
1999, have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2006).

4.  The criteria for a 20 percent disability rating for a 
lumbar strain prior to September 26, 2003, have been met.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2006).

5.  The criteria for a disability rating in excess of 20 
percent for a lumbosacral strain have not been met both prior 
to and since September 26, 2003.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (effective prior to September 26, 
2003); Diagnostic Codes 5237 (effective September 26, 2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Burn Scar of the Back

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In this case, the veteran claims that she incurred a burn 
scar on her back while on active duty.  During her hearing, 
she testified that she fell asleep with two heating pads on 
her back while being treated for low back pain in service.  
She testified that she fell asleep due to medication she had 
been prescribed for back pain.  For the reasons set forth 
below, however, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  

The veteran's service medical records show treatment for low 
back pain, but make no reference to a burn injury while being 
treated with heating pads.  In fact, none of the service 
medical records makes any reference to a burn injury or 
scarring on the veteran's back.  In short, these records do 
not support the veteran's claim that she burned her back 
while on active duty, and therefore provide highly probative 
evidence against the claim.  

If fact, scars on the veteran's back were not identified 
until a VA examination in July 1998, approximately 12 years 
after her separation from active duty.  This 12-year period 
between service and the first documentation of scars on her 
back provides highly probative evidence against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability.)

In addition, no independent medical evidence indicates that 
the veteran's scars are related to a burn injury incurred 
while on active duty.  The July 1998 VA examination report 
notes that the scar, measuring only 1 cm, was located to the 
right of mid-line and was slightly hyperpigmented.  A similar 
slight hyperpigmentation was noted in the right paravertebral 
area.  The diagnoses included "Benign scars in the lower 
back as a result of a heating pad, not causing any functional 
disability."  

At first glance, this diagnosis appears to support the 
veteran's claim that her scars are due to a burn injury in 
service.  The Board, however, affords little weight to the 
diagnosis, as it was obviously based on a reported history by 
the veteran and is unsupported by the record, namely the 
service medical records which make no reference to a burn 
injury.  In Godfrey v. Brown, 8 Vet. App. 113, 121 (1995), 
the Court held that the Board is not required to accept a 
medical opinion that is based on a reported history and 
unsupported by clinical findings.  See also, Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute competent medical evidence); Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board 
is entitled to discount the credibility of evidence in light 
of its own inherent characteristics and its relationship to 
other items of evidence.)

In short, the Board places greater probative value on the 
service medical records, which make no reference to a burn 
injury on the veteran's back, than the diagnosis contained in 
the July 1998 VA examination report, which was merely based 
on the veteran's self-reported history and unsupported by the 
record.  See Baldwin v. West, 13 Vet. App. 1 (1999) (The 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.)

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for burn scars of the back.  The veteran's 
contentions that her scars are related to a burn injury while 
on active duty are outweighed by the medical evidence which 
shows that this condition was first diagnosed approximately 
12 years after service.  See Barr v. Nicholson, No. 04-0534 
(Vet. App. June 15, 2007).  Accordingly, the appeal is 
denied.

II.  Increased Rating for a Residuals of a Left Ankle Sprain

The record shows that the veteran sprained her left ankle 
while on active duty.  As a result, the RO granted service 
connection for residuals of a left ankle sprain.  This 
disability was rated at the noncompensable (zero percent) 
level at the time the veteran filed her claim for increased 
compensation benefits in March 1998.  

In an August 1998 rating decision, the RO denied a 
compensable disability rating for the veteran's left ankle 
disability.  Following a VA examination in June 1999, 
however, the RO granted a 10 percent rating for this 
disability.  However, instead of granting the increase back 
to the date of claim, the RO assigned an effective date of 
June 28, 1999, the date of a VA examination which showed a 
slight worsening of symptoms. 

Therefore, two issues must be adjudicated on appeal: (1) 
entitlement to a compensable disability rating for residuals 
of a left ankle sprain prior to June 28, 1999; and (2) 
entitlement to a disability rating in excess of 10 percent 
for residuals of a left ankle sprain since June 28, 1999.  

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's left ankle disability is currently rated under 
Diagnostic Code (DC) 5271.  This code provides a 10 percent 
rating for moderate limitation of motion and a 20 percent 
rating for marked limitation of motion of the ankle.  A 
disability rating greater than 20 percent is not provided 
under this diagnostic code.  See 38 C.F.R. § 4.71a, DC 5271.  

Unfortunately, words such as "moderate" and "marked" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  However, the Schedule for Rating 
Disabilities also provides some guidance by defining full 
range of motion of the ankle as zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II (2006).   

A.  Prior to June 28, 1999

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable disability rating for the veteran's left ankle 
disability prior to June 28, 1999.  In other words, there is 
simply no medical evidence that the veteran's left ankle 
demonstrated moderate limitation of motion prior to June 28, 
1999.  

In this regard, the July 1998 VA examination report notes 
that the veteran's left ankle demonstrated dorsiflexion of 20 
degrees and plantar flexion of 45 degrees.  These findings 
clearly reflect full range of motion of the left ankle joint, 
thereby precluding a finding of moderate limitation of 
motion.  See 38 C.F.R. § 4.71a, Plate II.  Since this is the 
only medical evidence which documents range of motion of the 
veteran's left ankle in degrees, prior to June 28, 1999, 
there is no basis to warrant a compensable disability rating 
under DC 5271. 

The Board also finds that a compensable disability rating is 
not warranted based on functional loss due to pain, weakness, 
fatigability, or incoordination of the left ankle.  See 38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 204-08 (1995).  The July 1998 VA examination report 
shows full range of motion of the left ankle, with no 
evidence of any swelling or gross instability.  Hence, it is 
important for the veteran to understand that the objective 
clinical findings do not support a basis to assign a 
compensable rating based on functional loss due to pain, 
weakness, fatigability, or incoordination of the left ankle 
since the record, overall, provides evidence against this 
claim. 

Since the veteran's left ankle disability does not meet the 
criteria for a 10 percent disability rating under DC 5271, 
prior to June 28, 1999, the Board finds that this disability 
was properly rated at the noncompensable level.  Indeed, VA 
regulation provides that, in every instance, such as this, 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  See 38 C.F.R. § 4.31.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
compensable disability rating for the veteran's left ankle 
disability for the period prior to June 28, 1999. 

B.  Since June 28, 1999

A VA examination performed on June 28, 1999, revealed that 
the veteran's left ankle left ankle demonstrated dorsiflexion 
of 10 degrees and plantar flexion of 45 degrees.  Based on 
these findings, as well as the veteran's complaints of 
tenderness, soreness, and pain to palpation of the left 
ankle, the RO assigned a 10 percent rating under DC 5271 from 
June 28, 1999.  However, the Board finds no basis to assign a 
disability rating in excess of 10 percent since June 28, 
1999.  In other words, since June 28, 1999, the veteran's 
left ankle disability has not demonstrated marked limitation 
of motion.  Two VA examination reports illustrate this point.

First, the findings contained in the June 1999 VA examination 
report show that the veteran's left ankle demonstrated full 
plantar flexion of 45 degrees, with only a 10-degree loss of 
full dorsiflexion.  See 38 C.F.R. § 4.71a, Plate II.  Second, 
when examined by VA in July 2003, the veteran's left ankle 
demonstrated plantar flexion of 40 degrees and dorsiflexion 
of 20 degrees.  These findings show full dorsiflexion, with 
only a 5-degree loss of full plantar flexion.  Id.  In light 
of these findings, marked limitation of motion of the left 
ankle has not been shown.  In short, these examination 
reports provide highly probative evidence against the claim.  
Lastly, the Board notes that VA outpatient treatment records 
dated in January 2000, October 2002, March 2003, July 2003, 
and August 2003 note that the veteran's left ankle has 
demonstrated full range of motion, thereby providing further 
evidence against the claim. 

The Board also finds that a disability rating in excess of 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the left 
ankle.  See 38 C.F.R. § 4.40 and § 4.45; see also DeLuca, 8 
Vet. App. at 204-08.  The Board places significant probative 
value on the fact that the veteran's left ankle had good 
strength when examined in June 1999, and that she was able to 
rise on her heels and toes when examined in July 2003.  Also, 
neither report found any instability of the left ankle.  
There has also been no radiographic evidence of arthritis in 
the left ankle joint.  Hence, these findings provide highly 
probative evidence against the claim for a disability rating 
in excess of 10 percent pursuant to 38 C.F.R. § 4.40 and 
§ 4.45.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the veteran's residuals of a left ankle sprain.  
Hence, the appeal is denied. 

III.  Increased Rating for a Lumbosacral Strain

The veteran sustained a lumbosacral strain while on active 
duty.  Consequently, the RO granted service connection and 
eventually assigned a 10 percent disability rating for a 
lumbosacral strain.  In March 1998, the veteran filed a claim 
for increased compensation benefits.  The August 1998 rating 
decision on appeal denied the veteran's claim and continued 
the 10 percent disability rating. 

In June 2004, however, the RO granted an increased rating of 
20 percent for the veteran's lumbosacral strain, effective 
September 26, 2003, the date on which regulatory changes 
concerning the spine became effective.  Therefore, two issues 
must be adjudicated: (1) Entitlement to a disability rating 
in excess of 10 percent for a lumbosacral strain prior to 
September 26, 2003; and (2) entitlement to a disability 
rating in excess of 20 percent for a lumbosacral strain since 
September 26, 2003. 

At the time the veteran filed her claim, lumbosacral strain 
was evaluated under DC 5295, which provides a 10 percent 
rating for lumbosacral strain with characteristic pain on 
motion; a 20 percent rating for lumbosacral strain with 
muscle spasm on extreme forward bending and loss of lateral 
spine motion; and a 40 percent rating for severe symptoms 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295.

In addition, limitation of motion of the lumbar spine was 
evaluated under DC 5292, which provides a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a 40 percent rating for 
severe limitation of motion of the lumbar spine.  See 38 
C.F.R. § 4.71a, DC 5292.

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
However, the Schedule for Rating Disabilities provides some 
guidance by listing normal ranges of motion of the 
thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).  

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions.  The Board is 
generally required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased rating for the veteran's lumbosacral 
strain is warranted.  As will be discussed below, however, 
only one amendment pertains to the veteran's lumbosacral 
strain.  VA's Office of General Counsel has determined that 
the amended rating criteria, if favorable to the claim, can 
be applied only for periods from and after the effective date 
of the regulatory change.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 
5110(g).  

The first amendment pertains to intervertebral disc syndrome 
and became effective on September 23, 2002.  See 38 C.F.R. § 
4.71a, DC 5293 (September 23, 2002).  However, the veteran's 
lumbosacral strain is not manifested by intervertebral disc 
syndrome.  In this regard, none of the radiological reports 
in the claims file makes any reference to disc disease.  The 
Board also notes that VA examination reports dated in July 
1998, June 1999, and July 2003, and May 2004 contain no 
neurological findings.  Thus, the regulatory amendment 
pertaining to intervertebral disc syndrome does not apply to 
the veteran's lumbosacral strain.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 20 percent rating where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
requires forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, DC 5237 (2006).

A.  Prior to September 26, 2003

Applying the former criteria to the facts of this case, the 
Board finds that the veteran's lumbosacral spine was 
manifested by moderate limitation of motion for the period 
prior to September 26, 2003, and thus meets the criteria for 
a 20 percent rating under DC 5292.  

The relevant evidence during this period includes two VA 
examination reports.  When examined by VA in July 1998, 
range-of-motion testing showed flexion of 35 degrees, 
extension of 30 degrees, right and left lateral flexion of 40 
degrees, and right and left rotation of 35 degrees.  Thus, 
although these findings show full extension, lateral flexion, 
and rotation, they also show a 55 degree loss of flexion.  
The Board has determined that this loss of flexion is 
analogous to moderate limitation of motion of the lumbar 
spine under DC 5292.  

A July 2003 VA examination report also shows that the 
veteran's lumbar spine demonstrated flexion of 60 degrees, 
extension of zero degrees, right and left lateral flexion of 
20 degrees, and right and left rotation of 25 degrees.  
Hence, these findings show a 30 degrees loss of flexion and 
extension, and a 5 degree loss of lateral flexion and 
rotation.  These findings also reflect moderate limitation of 
motion of the lumbar spine.  Accordingly, a 20 percent 
disability rating is warranted for the veteran's lumbosacral 
strain prior to September 26, 2003.  

In reaching this decision, the Board finds that the 
preponderance of the evidence is against a disability rating 
in excess of 20 percent for the veteran's lumbosacral strain 
during this period.  The findings discussed above are not 
analogous with severe limitation of motion, even with 
consideration of the veteran's complaint of pain, as required 
for a 40 percent disability rating under DC 5292.  In this 
regard, range-of-motion testing in July 1998 revealed some 
pain but only with flexion.  Although some tenderness was 
present in the mid-line of the veteran's spine, the veteran 
was able to stand on her heels and toes and could squat 
without difficulty.  The July 2003 VA examination report also 
notes that the veteran was able to ambulate with out aids or 
assistance.  In light of these findings, a disability rating 
in excess of 20 percent is not warranted based limitation of 
motion, or on the basis of functional loss due to pain, 
weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R.   § 4.40 and § 4.45; see also DeLuca, 8 
Vet. App. at 204-08.

An evaluation in excess of 20 percent is also not warranted 
under DC 5295, as no evidence shows that this disability is 
manifested by severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 

In this regard, X-rays prior to September 26, 2003, make no 
reference to osteoarthritis changes.  The September 1998 VA 
examination report also makes no reference to listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, or abnormal mobility on forced motion.  In addition, 
range-of-motion testing showed full lateral flexion and no 
evidence of marked limitation of forward bending, as the 
veteran was able to flex forward to 35 degrees.  Thus, the 
Board finds no basis to assign a 40 percent disability rating 
under DC 5295.  

In conclusion, the Board finds that the evidence meets the 
criteria for a 20 percent disability rating for the veteran's 
lumbosacral strain for the period prior to September 26, 
2003, but that the preponderance of the evidence is against a 
higher disability rating during this period.  

B.  Since September 26, 2003

The RO assigned a 20 percent disability rating for the 
veteran's lumbosacral strain from September 26, 2003, the 
effective date of the regulatory amendment pertaining to 
spine.  The decision to assign a 20 percent rating was based 
on the fact that the veteran's lumbosacral spine demonstrated 
flexion of 60 degrees or less on several occasions, thereby 
meeting the criteria for a 20 percent rating under The 
General Rating Formula for Diseases and Injuries of the 
Spine.  The Board finds, however, that there is simply no 
basis to assign a disability rating in excess of 20 percent 
under all applicable criteria.  

The medical evidence dated since September 26, 2003, does not 
show that the veteran's thoracolumbar spine is manifested by 
severe limitation of motion.  In particular, the Board notes 
that range-of-motion testing since September 26, 2003, was 
performed on only one occasion during a VA examination in May 
2004.  At that time, the veteran's thoracolumbar spine 
demonstrated flexion of 55 degrees, right and left lateral 
flexion of 20 degrees, and bilateral rotation of 20 degrees.  
These findings, which reflect a 35 degree loss of flexion and 
a 10 degree loss of lateral flexion and rotation, do not 
reflect severe limitation of motion.  Although the veteran 
reported pain on motion, the examiner made no reference to 
additional limitation of motion due to pain, weakness, 
fatigability, or incoordination of the spine.  See 38 C.F.R. 
§§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 204-08.  

In addition, since the May 2004 VA examination report makes 
no reference to listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in while standing, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a disability rating in excess of 20 percent is 
not warranted under DC 5295. 

Lastly, since the May 2004 VA examination report shows that 
the veteran's thoracolumbar spine exhibited flexion of 55 
degrees, with no evidence of ankylosis, a disability rating 
in excess of 20 percent is not warranted under The General 
Rating Formula for Diseases and Injuries of the Spine, which 
requires that flexion of thoracolumbar spine be limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, for a 40 percent rating.  38 C.F.R. § 
4.71a, DC 5237 (2006).

In conclusion, the veteran's lumbar strain does not meet the 
criteria for a disability rating in excess of 20 percent 
since September 26, 2003, under all applicable rating 
criteria.  Because the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application.  See 38 U.S.C.A. § 5107(b).


V.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in June 1998, 
June 2003, and November 2003: (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate her claims; (2) informed her about the 
information and evidence that VA will seek to provide; (3) 
informed her about the information and evidence she is 
expected to provide; and (4) requested that she provide any 
evidence in her possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit has held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, 20 Vet. App. 537, 543 (2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence she is required to submit in this case; and (2) 
based on the veteran's contentions as well as the 
communications provided to the veteran by the VA, it is 
reasonable to expect that the veteran understands what was 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and her representative.  
The veteran was afforded appropriate VA examinations to 
assess the nature and severity of her service-connected left 
ankle and low back disabilities.  These examinations are 
adequate for rating purposes.  

The Board also finds that a VA examination is not necessary 
to determine whether the scars on her back are related to 
service, as the standards of the Court's recent decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  Under McLendon, VA must provide a medical examination 
in a service connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In this case, the veteran's service medical records make no 
reference to a burn injury on her back.  In fact, scars on 
her back were first identified approximately 12 years after 
service.  Under these circumstances, the standards of 
McLendon have not met in this case.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.




ORDER

Service connection for burn scars of the back is denied. 

A compensable disability rating for residuals of a left ankle 
sprain prior to June 28, 1999, is denied.  

A disability rating in excess of 10 percent for residuals of 
a left ankle sprain since June 28, 1999, is denied.  

A 20 percent disability rating for a lumbosacral strain prior 
to September 26, 2003, is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 

A disability rating in excess of 20 percent for a lumbosacral 
strain both prior to and since September 26, 2003, is denied. 



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


